DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to an external thermal insulation composite system (B32B 5/32).
Group II, claim(s) 7-11, drawn to a method of preparing an external thermal insulation system (E04B1/7625).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of at least claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art over Honda (JP 10-244609 A) (hereinafter “Honda”) as evidenced by or in view of McAdams (U.S. Pub. No. 2019/0048163 A1) (hereinafter “McAdams”) and Maurer et al. (U.S. Pub. No. 2011/0229693 A1) (hereinafter “Maurer”).
Honda teaches an exterior concrete wall surface [0002] covered by a foamed composite/laminate comprising a foam board comprising a closed cell polyurethane foam (All Figs. [2]) [0013-0015] and a more conformable open cell polyurethane foam (All Figs. [1]) [0008], wherein polyurethane foam properties would measured according to standard test methods such as open cell content according to ASTM D6226-05 as evidenced by McAdams, wherein when measured by ASTM D6226-05 as evidenced by Mauer a closed cell foam has most preferably 5% or less open cell content and a open cell foam has most preferably 90% or more open cell content [0024].
Alternatively, it would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to measure and optimize a desired layer property of polyurethane foam layers using a standard test method.
	OR
In-hak et al. (KR 10-0926834 B1) (hereinafter “In-hak”) in view of Bertrand (FR 2722811 A1) (hereinafter “Bertrand”), and optionally McAdams (U.S. Pub. No. 2019/0048163 A1) (hereinafter “McAdams”) and Maurer et al. (U.S. Pub. No. 2011/0229693 A1) (hereinafter “Maurer”).
In-hak teaches a rigid foam composite insulation material used as a heat insulator for the outside of concrete or other building walls (pg. 1), wherein the insulation material comprises a polyurethane foam board formed on one or between both glass fiber facer(s) in an in-line process.
However, In-hak does not teach the cell content of the foam board layer(s).
Bertrand teaches a composite panel for acoustic and thermal insulation in building parts comprising thermal insulation panel a rigid closed cell polyurethane formed on one or between two facing(s) (pg. 1, lines 29-37) and an acoustic insulation panel comprising a flexible or semi-rigid polyurethane foam with open cells (pg. 1, lines 18-23).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a building insulation board comprising a closed cell thermally insulating panel/layer and an open cell acoustic insulation panel/layer comprising open cells. One of ordinary skill in the art would have been motivated to form a board having both thermal and acoustic insulating abilities.
The polyurethane foam panel/layer properties would be measured according to standard test methods such as open cell content according to ASTM D6226-05 as evidenced by McAdams, wherein when measured by ASTM D6226-05 as evidenced by Mauer a closed cell foam has most preferably 5% or less open cell content and a open cell foam has most preferably 90% or more open cell content [0024].
Alternatively, it would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to measure and optimize a desired panel/layer property of polyurethane foam layers using a standard test method.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 2nd, 2022